DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 31 are objected to because of the following informalities:  
In claims 22 and 31, “4-mehylphenylmethanol” is a misspelling of “4-methylphenylmethanol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18-20, 24, 25, 27-29 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-028025, as evidenced by Toagosei (Aron Oxetane OXT-121 Technical Report, Toagosei, 2015, 7 pages) and Adeka (ADK STAB PEP-36, Adeka, 2009, 2 pages); however, for convenience, the machine translation will be cited below.
JP ‘025 exemplifies preparing a resin composition pellet by melt-kneading the following components at 240ºC and forming a pellet, which is then injection molded to form an optical light guide member (Tables 1-2, Examples 8-9, [0109]-[0114]):
100 parts (A1) polycarbonate resin;
1 part (B1) OH[CH2CH2CH2CH2O]nH, Mn=1000;
0.03-0.04 parts (0.03-0.04 wt%) (C2) OXT-121, having the following structure as evidenced by Toagosei (p. 3):

    PNG
    media_image1.png
    270
    549
    media_image1.png
    Greyscale

0.03 parts (0.03 wt%) (D) ADEKA PEP-36, also known as bis(2,6-di-tert-butyl-4-methylphenyl)pentaerythritol-di-phosphite and having the following formula, as evidenced by Adeka (p. 1):

    PNG
    media_image2.png
    103
    254
    media_image2.png
    Greyscale
.
OXT-121 meets applicants’ component (B) formula (1) when g=1, Y= first organic group that does not comprise N, S or halogen, k=1, X= second organic group that does not comprise N, S or halogen and x=1.  PEP-36 meets applicants’ component (C).
	JP ‘025 anticipates instant claims 16, 18, 20, 25, 27, 29, 34 and 35.
	Claims 24 and 33 can be rejected, as OXT-121 also meets applicants’ component (E) an oxetane compound.

	As to claims 19 and 28, JP ‘025 discloses the composition as comprising 100 parts polycarbonate resin, preferably 0.3-1.8 phr polyalkylene glycol compound ([0081]), preferably 0.008-0.16 phr oxetane compound, disclosing 4-bis[(3-ethyl-3-oxetanyl)methoxymethyl]benzene as a particularly preferred oxetane compound ([0088]-[0090]) and 0.01-0.1 phr phosphorus stabilizer (D), which is preferably (1) tris(2,4-di-tert-butylphenyl)phosphite, (2) bis(2,4-dicumylphenyl)pentaerythritol diphosphite, or a combination thereof ([0091]-[0099]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-31, 33 and 35are rejected under 35 U.S.C. 103 as being unpatentable over de Brouwer (US 2013/0035441).
de Brouwer teaches polycarbonate compositions comprising a bisphenol-A polycarbonate, 0.0001-1 phr antioxidant, specifically listed to include tris(2,4-di-t-butylphenyl)phosphite, bis(2,4-di-t-butylphenyl)pentaerythritol diphosphite (p. 10, [0100] and 0.0001-1 phr of a heat stabilizer, specifically listed to include triphenyl phosphite (p. 10, [0101]).  de Brouwer teaches the inclusion of 0.1-10 phr of a radiation stabilizer, specifically listed to include benzyl alcohol and 4-benzyloxy benzyl alcohol (p. 12, [0111]).  4-benzyloxy benzyl alcohol meets applicants’ formula (1) when n=1, X=benzyl, g=1, y=H and k=1 OR when  de Brouwer teaches mixing the components of the composition, and extruding to form pellets (p. 12, [0112]).  de Brouwer teaches preparing molded articles from the composition, such as light guides (p. 13, [0114]).
de Brouwer exemplifies the inclusion of 0.05 wt% tris(di-t-butylphenyl)phosphite (p. 13, [0122]-[0123]).
Preparing a composition comprising 0.05 wt% phosphorus-based antioxidant (C-I), 0.05 heat stabilizer (C-II) and 0.1 wt% radiation stabilizer (B) is prima facie obvious as this combination is suggested by the teachings of de Brouwer, as described above.
The ranges suggested by de Brouwer overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
de Brouwer is prima facie obvious over instant claims 16-22, 25-31 and 35.
As to claim 17, bis(2,4-di-t-butylphenyl)pentaerythritol diphosphite meets applicants’ (C-I) and triphenylphosphite meets applicants’ (C-II).
As to claims 24 and 33, de Brouwer teaches the inclusion of 0.1-0.5 phr dioctyl-4,5-epoxy-hexahydrophthalate (p. 11, [0104]).

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over de Brouwer (US 2013/0035441), as applied above to claims 16-31, 33 and 35, and further in view of EP 664316.
de Brouwer is prima facie obvious over instant claims 16-31, 33 and 35, as described above and applied herein as such, as de Brouwer teaches a polycarbonate composition that can be pelletized and molded into a light guide member, comprising a phosphite antioxidant, phosphite heat stabilizer and benzyl alcohol or benzyloxy benzyl alcohol radiation stabilizer; however, does not teach a compound which meets the claimed formula (1) as defined in instant claims 23 and 32.
EP ‘316 teaches polycarbonate compositions comprising benzyl ether derivatives as radiation stabilizers, specifically listing benzyl alcohol and benzyloxybenzyl alcohol, as taught by de Brouwer, and also teaching functionally equivalent radiation stabilizers to include (methylbenzyl)benzyl ether (p. 9, ll. 54-57), shown below: 

    PNG
    media_image3.png
    152
    256
    media_image3.png
    Greyscale

which meets applicants’ formula (1) when X=C1 alkyl groups, n=1, g=1, Y=benzyl group and k=1.
	Substituting the benzyl alcohol or benzyloxybenzyl alcohol radiation stabilizer for methylbenzyl)benzyl ether is prima facie obvious, as it has been held that substituting equivalents known for the same purpose is prima facie obvious.
See MPEP 2144.06 Art Recognized Equivalence for the Same Purpose (II). SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.
de Brouwer in view of EP ‘316 is prima facie obvious over instant claims 23 and 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766